In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00060-CR



      RICHARD RAYMOND DIXON, II, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 25255




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Appellant Richard Raymond Dixon, II, has filed a motion to dismiss this appeal. As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX.

R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       June 10, 2019
Date Decided:         June 11, 2019

Do Not Publish




                                               2